Citation Nr: 1454867	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1947 to January 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received with a waiver of initial RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and tinnitus on de novo review are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed February 2010 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that he did not have such disability.  

2. Evidence received since the February 2010 rating decision shows the Veteran has a hearing loss disability; suggests the hearing loss may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.  

3. An unappealed February 2010 rating decision denied the Veteran service connection for tinnitus based essentially on a finding that it was not shown to be etiologically related to his service.  

4. Evidence received since the February 2010 rating decision includes evidence that suggests the Veteran's tinnitus may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

2. New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as this decision reopens the claims, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty omission is harmless.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.   However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

A February 2010 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that he did not have hearing loss, and that his tinnitus was not shown to be etiologically related to his service.  The Veteran was advised of the denials; he did not appeal them, and additional evidence was not received within a year following.  Hence, the February 2010 rating decision became final.  See 38 U.S.C.A. § 7105.  

Evidence received since the February 2010 rating decision includes: an April 2012 VA examination report, which shows diagnoses of bilateral hearing loss and tinnitus, but indicates such disabilities are unrelated to the Veteran's service; a May 2012 private audiology report from T.W., an audiologist, and an October 2014 private audiology report from K.W., an audiologist, which show diagnoses of bilateral hearing loss and tinnitus, and relate such disabilities to the Veteran's exposure to noise trauma in service; and June 2010 through March 2012 VA treatment records, which show diagnoses of bilateral hearing loss and tinnitus.  This evidence was not in the record in February 2010, and is new.  As it addresses whether the Veteran has bilateral hearing loss and whether his tinnitus is related to his service, it pertains to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating such claims.  Consequently, particularly in light of the "low threshold" standard for reopening (see Shade v. Shinseki, 24 Vet. App. 110 (2010)), the Board finds that the evidence is both new and material, and that the claims of service connection for bilateral hearing loss and tinnitus must be reopened.  De novo consideration of the claims is addressed in the remand below.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.  

The appeal to reopen a claim of service connection for tinnitus is granted.  


REMAND

The analysis proceeds to de novo review of such claims.  At the September 2014 hearing, the Veteran testified that his hearing loss and tinnitus began in service and has persisted, and that he was exposed to very substantial noise trauma in service from aircraft elevators and aircraft on the flight and hangar decks of an aircraft carrier, and from working in the engine room.  On October 2014 private evaluation by K.W., he additionally reported exposure in service to noise from his ship's 5 inch guns, and that following service he worked in occupations with lesser exposure to noise.  

An October 2014 private audiology report from K.W. suggests the Veteran's hearing loss and tinnitus are related to his service (but misstates critical facts).  .  
On May 2012 private audiological evaluation, the Veteran described the extent of his exposure to aircraft noise.  The provider opined that the veteran's "hearing loss and tinnitus are at least as likely as not the result of or caused by in-service noise exposure."  The provider does not account for the Veteran's entire history pertaining to hearing loss and tinnitus.  

On April 2012 VA examination, it was noted that the Veteran served in the Navy as an electrician's mate from 1947 to 1952, without the use of hearing protection.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his service, and that his tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner related the claimed disabilities to the aging process.  Notably, the opinion provided does not account for the Veteran's reports of continuity of related complaints since service.   

The Board finds each of the opinions currently in the record regarding the etiology of the Veteran's hearing loss and tinnitus (for differing reasons) less than adequate for rating purposes, and that a remand is necessary to obtain an advisory opinion that all conflicts and deficiencies in the factual record. .  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the entire record to be forwarded to an otologist for review and an advisory medical opinion regarding the etiology of the veteran's hearing loss and tinnitus.   Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

What is the most likely etiology for the Veteran's bilateral hearing loss and tinnitus?  Specifically, is it at least as likely as not that they are related to his service/exposure to noise trauma therein?  If not, please identify the etiology considered more likely.   

The consulting provider must include rationale with the opinion; acknowledge/account for the Veteran's reports of continuity of complaints since service and his testimony that his exposure to noise in service was much greater than that following service; and comment on the opinions already in the record in this matter, expressing (with rationale) agreement or disagreement with each.  .  

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


